-
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                              FILED
                                                            Sep 06 2012, 9:33 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                   CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK OLIVERO                                        GREGORY F. ZOELLER
Fort Wayne, Indiana                                 Attorney General of Indiana

                                                    BRIAN REITZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ARLANDAS A. ANDERSON,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 92A05-1202-CR-72
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE WHITLEY CIRCUIT COURT
                           The Honorable James R. Heuer, Judge
                              Cause No. 92C01-0906-FC-62



                                        September 6, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Arlandas A. Anderson appeals his eight-year sentence for class C felony nonsupport

of a dependent child, claiming that the trial court erred in considering mitigating and

aggravating factors and that his sentence is inappropriate in light of the nature of the offense

and his character. We affirm.

                               Facts and Procedural History

       Anderson is the biological father of F.S., who was born in 1994. A default paternity

judgment and a support order were entered against him. Tr. at 6-7, 32. On June 12, 2009,

the State charged Anderson with class C felony nonsupport of a dependent child, alleging

that from December 1998 through December 2008 he knowingly failed to pay support to

F.S., “the amount of unpaid support due and owing being in excess of $15,000.00.”

Appellant’s App. at 11. At a pretrial hearing on September 28, 2010, Anderson requested

genetic testing, which established that he was F.S.’s biological father. Anderson failed to

appear at a pretrial hearing set for July 12, 2011, and the State charged him with class D

felony failure to appear. On July 19, 2011, Anderson pled guilty to the nonsupport charge

without a written plea agreement, and the State agreed to dismiss the failure to appear charge.

The trial court ordered Anderson to schedule an interview with a probation officer for the

presentence investigation report (“PSI”) and set the sentencing hearing for August 16, 2011.

According to the PSI, Anderson failed to attend the scheduled interview.

       At the August 16 hearing, Anderson expressed dissatisfaction with his appointed

counsel and asked to withdraw his guilty plea. The trial court denied Anderson’s request.


                                               2
The court determined that Anderson’s arrearage was over $27,000, that he had accumulated

twenty-six misdemeanor convictions at age forty, that he was employed as a maintenance

worker in Fort Wayne, and that he had been making support payments. The court reset the

sentencing hearing for September 27, 2011, “to see if [Anderson keeps] a job and keep[s]

paying support.” Tr. at 27. Once again, Anderson did not attend the hearing, and the State

charged him with another count of class D felony failure to appear. The sentencing hearing

was reset for January 17, 2012.

      On that date, the State agreed to dismiss the second failure to appear count, and the

court sentenced Anderson as follows:

              Mr. Anderson, I’m not gonna ignore your criminal history that takes up
      at least nine pages of your presentence report is your criminal history, which is
      something the court simply can’t ignore, and this $27,000.00 arrearage is
      something the court can’t and will not ignore. But I’ll give you the opportunity
      to show to the court through assignment to work release that you can work and
      pay your support and if things go well, seek a release from that work release
      facility in the future. I will find aggravating circumstances to be your criminal
      history. Number two, your history of substance abuse. Number three, your
      history of violating the terms of suspended sentence. Number four, that you
      have been uncooperative in the investigation of this report. By that I mean the
      presentence report. Find no mitigators. Find that the maximum sentence for a
      class C felony is entirely appropriate here. I will sentence you to the full eight-
      year sentence. I will order four years of that sentence to be served and four
      years suspended. The four years to be served will be at the Whitley County
      Jail. If you are approved for work release, I will assign you to work release.
      Also, I’ll authorize that work release be transferred to the Allen County Work
      Release Facility so that you can, hopefully, continue your employment in Fort
      Wayne.… We’ll note that there is an arrearage of $27,096.33 as of January 14,
      2012.

Id. at 33-34. Anderson now appeals.




                                              3
                                   Discussion and Decision

         “Indiana trial courts are required to enter sentencing statements whenever imposing a

sentence for a felony offense.” Richardson v. State, 906 N.E.2d 241, 243 (Ind. Ct. App.

2009).

         The statement must include a reasonably detailed recitation of the trial court’s
         reasons for imposing a particular sentence. If the recitation includes a finding
         of aggravating or mitigating circumstances, then the statement must identify all
         significant mitigating and aggravating circumstances and explain why each
         circumstance has been determined to be mitigating or aggravating.

Id. (emphasis and citation omitted).

         Anderson challenges the trial court’s consideration of aggravating and mitigating

circumstances and also contends that his sentence is inappropriate in light of the nature of the

offense and his character. Subject to our authority to review and revise sentences pursuant to

Indiana Appellate Rule 7(B), “sentencing decisions rest within the sound discretion of the

trial court and are reviewed on appeal only for an abuse of discretion.” Anglemyer v. State,

868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

         An abuse of discretion occurs if the decision is clearly against the logic and
         effect of the facts and circumstances before the court, or the reasonable,
         probable, and actual deductions to be drawn therefrom. A trial court may
         abuse its discretion in sentencing by failing to enter a sentencing statement,
         entering a sentencing statement that explains reasons for imposing a sentence
         which the record does not support, omitting reasons that are clearly supported
         by the record and advanced for consideration, or giving reasons that are
         improper as a matter of law.

Anderson v. State, 961 N.E.2d 19, 32 (Ind. Ct. App. 2012) (citations omitted), trans. denied.

The weight given to particular aggravators and mitigators is not subject to appellate review.

Patterson v. State, 909 N.E.2d 1058, 1062 (Ind. Ct. App. 2009).

                                                4
                      I. Mitigating and Aggravating Circumstances

       Anderson first contends that the trial court abused its discretion by “ignoring” several

mitigating factors. Appellant’s Br. at 10. We have explained that

       [t]he finding of mitigating factors is not mandatory and rests within the
       discretion of the trial court. The trial court is not obligated to accept the
       defendant’s arguments as to what constitutes a mitigating factor. Nor is the
       court required to give the same weight to proffered mitigating factors as the
       defendant does. Further, the trial court is not obligated to explain why it did
       not find a factor to be significantly mitigating. However, the trial court may
       not ignore facts in the record that would mitigate an offense, and a failure to
       find mitigating circumstances that are clearly supported by the record may
       imply that the trial court failed to properly consider them. An allegation that
       the trial court failed to identify or find a mitigating factor requires the
       defendant to establish that the mitigating evidence is both significant and
       clearly supported by the record.

Page v. State, 878 N.E.2d 404, 408 (Ind. Ct. App. 2007) (citations and quotation marks

omitted), trans. denied (2008).

       To the extent Anderson suggests that the trial court should have found his guilty plea

to be a mitigator, we note that “a guilty plea is not always a significant mitigating

circumstance.” Caraway v. State, 959 N.E.2d 847, 853 (Ind. Ct. App. 2011), trans. denied

(2012). A plea’s significance is reduced “if the circumstances indicate the defendant is not

taking responsibility for his actions, or if substantial admissible evidence exists against the

defendant. Also, the plea may not be significant when the defendant receives a substantial

benefit in return for the plea.” Id. (citation and quotation marks omitted). Here, Anderson

challenged his paternity, tried to withdraw his guilty plea, failed to attend the PSI interview,

and then failed to appear at the sentencing hearing. Moreover, the amount of his substantial

arrearage was undisputed, and the State agreed to dismiss two class D felony failure to

                                               5
appear charges, which was a substantial benefit to Anderson. Under these circumstances, we

cannot say that the trial court abused its discretion in not finding Anderson’s guilty plea to be

a significant mitigator.

       Anderson also contends that the trial court should have found his numerous

misdemeanor convictions, most of them from Nevada, to be a mitigating circumstance

because they “were a result of [his] homelessness, drug addictions and having to sleep on

park benches.” Appellant’s Br. at 11. The State observes that “because Anderson refused to

cooperate in the PSI, his claims about his homelessness are just that – self-serving claims,”

and are “therefore not clearly supported by the record.” Appellee’s Br. at 7. The State also

observes that “[a] history of substance abuse may constitute a valid aggravating factor,”

Roney v. State, 872 N.E.2d 192, 199 (Ind. Ct. App. 2007) (emphasis added), trans. denied,

and that there is no evidence that Anderson ever sought treatment for his addiction. As such,

we find no abuse of discretion. See Caraway, 959 N.E.2d at 852 (concluding that trial court

did not abuse its discretion in finding defendant’s “alcohol abuse and failure to obtain

treatment to be an aggravator.”) (emphasis added).

       Next, Anderson asserts that the trial court should have given mitigating consideration

to “the fact that he obtained employment … and was paying support continuously after

having been asked by the Court to do so since the beginning of August of 2011.” Appellant’s

Br. at 11. Anderson neglects to mention that he had failed to pay support for over ten years,

and we see no reason why the trial court should have granted him leniency for doing what he

should have done in the first place. See Newsome v. State, 797 N.E.2d 293, 301 (Ind. Ct.


                                               6
App. 2003) (“Many people are gainfully employed such that this would not require the trial

court to note it as a mitigating factor or afford it the same weight as [the defendant]

proposes.”), trans. denied (2004). We find no abuse of discretion here.1

        Finally, Anderson appears to suggest that the trial court abused its discretion in

finding his criminal history to be an aggravating factor because many of the charges against

him were dismissed, did not result in convictions, or had unknown dispositions.2 He

observes that our supreme court has said that “[c]harges that do not result in convictions may

be considered by the sentencing court in context, but something more than mere recitation

unaccompanied by specific allegations should be shown.” McElroy v. State, 865 N.E.2d 584,

591 (Ind. 2007). Any error in the trial court’s consideration of such charges in this case is

substantially offset by Anderson’s twenty-six misdemeanor convictions, which range from

criminal mischief and battery in Indiana to trespassing and possession of drug paraphernalia

in Nevada. Even Anderson’s counsel properly conceded that his client has “a terrible

criminal history,” Tr. at 29, and the trial court properly found it to be an aggravating




        1
            Anderson also contends for the first time on appeal that the trial court abused its discretion in failing
to find other mitigating factors, such as that “the crime did not cause or threaten serious harm to any persons or
property.” Appellant’s Br. at 11. Anderson has waived consideration of any mitigating circumstances not
raised at the sentencing hearing. See Simms v. State, 791 N.E.2d 225, 233 (Ind. Ct. App. 2003) (“If the
defendant fails to advance a mitigating circumstance at sentencing, this court will presume that the
circumstance is not significant and the defendant is precluded from advancing it as a mitigating circumstance
for the first time on appeal.”). In any event, as the State points out, “[b]y definition, nonsupport of a child does
not include serious harm to any person or property as a material element of the crime, and, therefore, the trial
court was not obliged to give this factor any mitigating weight.” Appellee’s Br. at 9 (citing Ind. Code § 35-46-
1-5(a) and Banks v. State, 841 N.E.2d 654, 659 (Ind. Ct. App. 2006), trans. denied).
        2
         The PSI states that Anderson’s criminal history was “a list of all offenses reported to or found by the
Whitley County Probation Department. Some agencies were not willing to release records without monetary
compensation, in which, those records were not collected.” Appellant’s App. at 79.

                                                         7
circumstance. In sum, we find no abuse of discretion in the trial court’s consideration of

mitigating and aggravating circumstances.

                             II. Appropriateness of Sentence

       Anderson asks us to reduce his sentence pursuant to Appellate Rule 7(B), which

states, “The Court may revise a sentence authorized by statute if, after due consideration of

the trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.” “[T]he question under Appellate

Rule 7(B) is not whether another sentence is more appropriate; rather, the question is whether

the sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

2008). “[W]e look to whether the sentence is composed of executed imprisonment time, in

whole or in part, or includes any alternatives to incarceration when performing 7(B)

analysis.” Hollar v. State, 916 N.E.2d 741, 744 (Ind. Ct. App. 2009). The defendant bears

the burden of persuading us that his sentence is inappropriate. Anglemyer, 868 N.E.2d at

494.

       “Regarding the nature of the offense, the advisory sentence is the starting point the

Legislature selected as appropriate for the crime committed.” Ludack v. State, 967 N.E.2d

41, 48 (Ind. Ct. App. 2012) (citation and quotation marks omitted), trans. denied. The

sentencing range for a class C felony is between two and eight years, with an advisory

sentence of four years. Ind. Code § 35-50-2-6. A person commits class C felony nonsupport

of a dependent child by knowingly or intentionally failing to provide support to the person’s




                                              8
dependent child and if the total amount of unpaid support that is due and owing for one or

more children is at least $15,000. Ind. Code § 35-46-1-5(a).

       Here, Anderson knowingly failed to support his daughter for over ten years and

accrued an arrearage of over $27,000. Anderson claims that “[t]he reason he had accrued

such an arrearage was the fact that he had been homeless for a period [of] time and unable to

make payments as required.” Appellant’s Br. at 13. Anderson’s purported homelessness was

supposedly due to a drug addiction, for which he failed to seek treatment. In other words, as

the State puts it, Anderson “chose to purchase drugs instead of supporting his daughter,”

which he “was legally required to do.” Appellee’s Br. at 7. Clearly, the nature of his offense

supports a sentence above the advisory term.

       As for Anderson’s character, he has an extensive criminal history that includes

twenty-six misdemeanor convictions, and he failed to comply with the conditions of a

suspended sentence on numerous occasions. He failed to appear at several hearings in this

case and also failed to attend his PSI interview. Although it is commendable that Anderson

recently found employment and began to reduce his sizable support arrearage, he has a long

history of failing to comply with the law and his child support obligation. The trial court’s

sentence of four years of work release and four years suspended will allow Anderson to

fulfill that obligation and demonstrate his ability to function as a productive member of

society, while under court supervision. Anderson has failed to persuade us that his sentence

is inappropriate, and therefore we affirm.




                                              9
      Affirmed.

RILEY, J., and BAILEY, J., concur.




                                     10